DETAILED ACTION
Prosecution History
	Claims 1-20 were originally filed.
	Claims 1, 13, 15, and 18, have since been amended.
	Claims 8 and 18 have since been cancelled.
	Claims 1-7, 9-17, and 19-20 are pending and allowed.

Allowable Subject Matter
Claims 1-7, 9-17, and 19-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Ishihara et al. US 2020/0377147.
Ishihara discloses a system and method which includes a first steering mechanism with a first motor actuator as well as a second steering mechanism with a second steering actuator. The system of Ishihara uses the two separate actuators in a control manner to provide an arbitrary steering control characteristics to improve the steering characteristics of the vehicle. 
As to independent claims 1, 13, and 15, however, the prior art of record fails to teach or suggest the following claimed subject matter:
“wherein each of the first and second microcomputers is programmed to transmit to the external device reliability information, which is related to reliability of the steering angle information and corresponds to a count value of an unreliability counter, in addition to the steering angle information, when the steering angle information is determined to have an abnormality or have a possibility of abnormality, and wherein the first and second control units are configured to control a driving of a motor of a power steering device.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas Ingram/Primary Examiner, Art Unit 3668